PER CURIAM.
We granted the petition for writ of cer-tiorari to review the decision of the District Court of Appeal, Fourth District, in In the Interest of: J. R. M., R. L. M. and R. L. N., reported at 937 So.2d 340 (Fla. 4th DCA, 1976), because it affects a class of state or constitutional officers, thereby vesting jurisdiction in this Court pursuant to Article V, Section 3(b)(3).
We agree with and approve the decision of the Fourth District Court of Appeal under review. Accordingly, the writ of certio-rari heretofore issued is discharged.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND and KARL, JJ., concur.